EXHIBIT 10.3

 

October 2005 Form of Award Agreement

O’Brien and Gutierrez

Draft: October 18, 2005

 

NEWMONT MINING CORPORATION

2005 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Agreement (“Agreement”) is dated as of October 26, 2005 between Newmont
Mining Corporation, a Delaware corporation (“Newmont”) and
[                    ] (“Executive”).

 

WITNESSETH:

 

WHEREAS, in with Executive’s employment, the Compensation and Management
Development Committee of Newmont’s Board of Directors (“Newmont Committee”) has
approved and awarded to Executive, and the Board of Directors has ratified, a
grant of restricted shares of Newmont’s common stock (“Restricted Stock”),
subject to the restrictions set forth in this Agreement and the 2005 Stock
Incentive Plan (“Stock Plan”); capitalized terms used but not defined herein
shall have the meanings given such terms in the Stock Plan;

 

NOW, THEREFORE, in consideration of the premises and as an inducement and
incentive to Executive to perform his duties and fulfill his responsibilities on
behalf of Newmont and its subsidiaries at the highest level of dedication and
competence, and other good and valuable consideration, receipt of which is
hereby acknowledged, Newmont hereby awards to Executive [                ]
shares of Restricted Stock, pursuant to the terms and subject to the conditions
and restrictions set forth in this Agreement and the Stock Plan, including the
Vesting Period, as such term is defined in this Agreement, and in connection
with such award, Newmont and Executive hereby agree as follows:

 

AGREEMENT:

 

1. Vesting Period. The Vesting Period shall commence on the date of this
Agreement and shall end on the dates set forth below as to that percentage of
the total shares of Restricted Stock subject to this Agreement set forth
opposite each such date:

 

Date

--------------------------------------------------------------------------------

   Percentage Vested


--------------------------------------------------------------------------------

October 26, 2006    33% October 26, 2007    33% October 26, 2008    34%

 

2. Stock Certificate Legend. Executive acknowledges that if stock certificates
are issued to him and registered in his name for the Restricted Stock, such
certificate(s) shall bear the following legend and such other legends as may be
required by law or contract:

 

“The shares represented by this certificate are subject to the restrictions,
terms and conditions set forth in a Restricted Stock Award Agreement, dated as
of                                 «Date», between Newmont Mining Corporation
and the registered owner (“Agreement”). Copies of the Agreement are on file in
the offices of the Secretary, Newmont Mining Corporation, 1700 Lincoln Street,
Denver, Colorado 80203.”



--------------------------------------------------------------------------------

Executive agrees that upon receipt of such stock certificate(s) to deposit all
such stock certificate(s) with Newmont or such other escrow holder as the
Newmont Committee may appoint, together with a stock power endorsed in blank or
other appropriate instrument of transfer, to be held by Newmont or such escrow
holder. The foregoing to the contrary notwithstanding, Executive agrees that, in
Newmont’s discretion, such stock certificate(s), so registered and legended, may
be delivered directly to and held by the Secretary of Newmont, or,
alternatively, Executive’s ownership of the Restricted Stock may be evidenced
solely by a “book entry” (i.e, a computerized or manual entry) in the records of
Newmont or its designated stock transfer agent in Executive’s name.

 

3. Nontransferability. Executive acknowledges that no shares of Restricted
Stock, or any interest therein, may be sold, transferred, pledged, assigned,
encumbered or otherwise disposed of (whether voluntary or involuntary or by
operation of law, by judgment, levy, attachment, garnishment or other legal or
equitable proceedings (including bankruptcy)) prior to the end of the Vesting
Period with respect to such shares of Restricted Stock, provided, however, that
(i) the Vesting Period shall terminate and all of the Restricted Stock shall
become fully vested and nonforfeitable upon the occurrence of a Change of
Control as defined in the Stock Plan, and (ii) Executive may, with the prior
written approval of the Vice President of Human Resources of Newmont, transfer
all or any portion of his Restricted Stock to a family trust or similar vehicle
for personal estate planning purposes, in the manner and subject to the terms
prescribed by the Vice President of Human Resources of Newmont.

 

4. Termination of Employment. If (i) Executive dies, (ii) Executive’s employment
by Newmont or any subsidiary terminates by reason of (1) Disability (as
determined under the terms of the Long-Term Disability Plan of Newmont),
(2) retirement under Newmont’s Pension Plan entitling Executive to an immediate
pension, or (3) such other circumstances as may be approved in writing by the
Vice President of Human Resources of Newmont, or (iii) there shall occur a
Change of Control as defined in the Stock Plan, in any such case prior to the
completion of the Vesting Period, the Vesting Period shall terminate, and all of
the shares of Restricted Stock not theretofore forfeited in accordance with this
Agreement shall become fully vested and nonforfeitable, as of the date of
Executive’s death or other termination of employment, referred to in clause
(i) or (ii), or immediately prior to the date of any such event referred to in
clause (iii). If Executive ceases to be employed for any other reason, Executive
agrees that the Restricted Stock will be immediately and unconditionally
forfeited and revert to Newmont, without any action required by Executive or
Newmont, to the extent that the Vesting Period had not ended in accordance with
paragraph 1 hereof.

 

5. Stock Power. Upon expiration or termination of the Vesting Period, the stock
power (if any) applicable to shares of Restricted Stock theretofore subject to
such forfeiture but not forfeited shall lapse, and such shares shall be fully
vested and nonforfeitable.

 

6. Rights as a Stockholder. Executive shall have all rights of a stockholder
(including, without limitation, dividend and voting rights) with respect to the
Restricted Stock, for record dates occurring on or after the date of this
Agreement and prior to the date any such shares of Restricted Stock are
forfeited in accordance with this Agreement. Any dividends paid in the form of
Newmont stock or other property or distributions other than normal dividends
(whether in cash, stock, securities or derivative securities, or otherwise,
including, without limitation, any change in the shares of Restricted Stock
pursuant to Paragraph 16 of the Stock Plan paid or made with respect to the
Restricted Stock shall, during the Vesting Period, be

 

2



--------------------------------------------------------------------------------

deposited with Newmont or the escrow holder appointed pursuant to paragraph 2
hereof, together with a stock power endorsed in blank or other appropriate
instrument of transfer, or credited to Executive’s book-entry account
established under paragraph 2 hereof, as applicable, and shall be subject to the
same restrictions (including, without limitation, the Vesting Period) as such
Restricted Stock and otherwise considered to be such Restricted Stock for all
purposes hereunder.

 

7. Withholding Taxes. Executive acknowledges the existence of federal, state,
local and foreign income tax and employment tax withholding obligations with
respect to the Restricted Stock and agrees that such obligations must be met. If
Executive properly elects, within the period permitted under Section 83(b) of
the Code after the date on which the shares of Restricted Stock are transferred
to Executive, to be taxed with respect to all or any portion of such shares as
of the date of transfer rather than the date or dates upon which Executive would
otherwise be taxable under Section 83(a) of the Code, Executive shall file a
copy of such election with Newmont within the period prescribed by the Treasury
Regulations promulgated under Section 83(b) of the Code, and Executive agrees to
pay to Newmont in cash at the time of such election any taxes required to be
withheld with respect to such shares. To the extent that the immediately
preceding sentence does not apply, upon the expiration or termination of the
Vesting Period or any portion thereof with respect to shares of Restricted
Stock, or upon such other date as of which the value of any shares of Restricted
Stock first becomes includible in Executive’s gross income for tax purposes
(such shares, the “Vested Stock”), Executive hereby (a) directs Newmont to
deliver on behalf of Executive to Mellon Investor Services, or its successors or
assigns, or such other entity that may be designated by Newmont for such purpose
from time to time (the “Designated Entity”), the number of shares of vested
Restricted Stock that will result in proceeds at least equal to the amount of
any withholding taxes due in respect of the vested Restricted Stock, and
(b) directs the Designated Entity (or its designated broker) to sell such shares
on behalf of Executive and to deliver to Newmont a portion of the proceeds from
such sale equal to the amount of such withholding taxes in respect of such
vested Restricted Stock (or portion thereof); provided, however, that if the
Newmont Committee determines that such a sale of shares of vested Restricted
Stock would or may be prohibited by Newmont’s Stock Trading Policy or by any
applicable law, regulation or rule, such shares shall not be sold in the manner
described above but instead a portion of the shares of vested Restricted Stock
shall be withheld by Newmont and returned to Newmont’s Treasury Account in
satisfaction of such applicable withholding taxes (based on the minimum
statutory tax withholding rates that are applicable to supplemental taxable
income); provided further, however, that, in lieu of any such sale or retention
of shares, Executive may elect to pay any such taxes to Newmont in cash by
filing written notice of such election with Newmont not less than five (5) days
prior to the date any shares of Restricted Stock become vested Restricted Stock
and remitting such payment to Newmont not later than such date. Notwithstanding
the foregoing, the Newmont Committee may, in its sole discretion, require
Executive to agree to not make an election pursuant to Section 83(b) of the Code
as a condition for the receipt of the Restricted Stock hereunder.

 

3



--------------------------------------------------------------------------------

8. Acknowledgements.

 

(a) Executive hereby acknowledges receipt of a copy of the Stock Plan and agrees
to be bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the award of the Restricted Stock but prior to the
completion of the Vesting Period, subject to the last paragraph of Paragraph 19
of the Stock Plan as in effect on the date hereof. If and to the extent that any
provision contained in this Agreement is inconsistent with the Stock Plan, the
Stock Plan shall govern.

 

(b) This Agreement and the obligation of Newmont to transfer shares of
Restricted Stock hereunder shall be subject to (a) all applicable federal and
state laws, rules and regulations and (b) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Newmont Committee shall, in its sole discretion, determine to
be necessary or applicable.

 

9. Notices. Any notice or other communication required or permitted hereunder
shall, if to Newmont, be in accordance with the Stock Plan, and, if to
Executive, be in writing and delivered in person or by registered or certified
mail or overnight courier, postage prepaid, addressed to Executive at his last
known address as set forth in Newmont’s records.

 

10. Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

12. Transferability of Agreement. This Agreement may not be transferred,
assigned, pledged or hypothecated by either party hereto, other than by
operation of law. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, including, in the case of Executive, his estate, heirs, executors,
legatees, administrators, designated beneficiary and personal representatives.
Nothing contained in this Agreement shall be deemed to prevent transfers of the
Restricted Stock in the event of Executive’s death in accordance with Paragraph
17(b) of the Stock Plan.

 

13. Counterparts. This Agreement has been executed in two counterparts, each of
which shall constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Newmont Mining Corporation has caused this Agreement to be
executed by its Vice President and Secretary and Executive has executed this
Agreement, both as of the day and year first written above.

 

NEWMONT MINING CORPORATION By:  

 

--------------------------------------------------------------------------------

    Sharon E. Thomas     Vice President and Secretary

 

Agreed to this      day of                      , 2005.

 

--------------------------------------------------------------------------------

Executive

 

5